Citation Nr: 0529928	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  99-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's daughter



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He died in February 1996, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the RO.  

The Board reopened the appellant's claim and remanded this 
case to the RO in February 2002.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.  

2.  The veteran died as the result of congestive heart 
failure in 1996.  

3.  The veteran is shown as likely as not to have manifested 
some form of cardiovascular abnormality during his period of 
service in World War II.  

4.  The veteran's cardiovascular disease either caused or 
contributed materially in producing or accelerating the 
veteran's demise.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the veteran's cardiovascular disease was incurred in his 
period of active service during World War II.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5103, 5107, 7104 (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309, 3.312 (2005).  

2.  A service-connected disability manifested by 
cardiovascular disease either caused or contributed 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Additionally, certain chronic diseases, including 
cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
 
The Board observes that the veteran died in February 1996, 
and his death certificate lists congestive heart failure as 
the immediate cause of death.  

At the time of the veteran's death, service connection was in 
effect for a gunshot wound of the left elbow, resulting in a 
fracture of the ulna, proximal end and head of the radius; 
and incomplete paralysis of the medial and ulna nerves.  

The veteran's service medical records reflect that he was 
noted to have blood pressure of 128/88 in September 1944.  

A May 1946 VA examination report indicates, in response to 
the question of whether the veteran's cardiovascular system 
was normal, that the examiner noted "no."  

A July 1948 VA examination report indicated that the veteran 
had a blood pressure of 125/90.  

The subsequent private treatment records indicate that the 
veteran was treated for sinus bradycardia in April 1974.  

The veteran was hospitalized for an acute anterior myocardial 
infarction complicated by atrial fibrillation August 1989.  
The report of this hospitalization indicates that the veteran 
had a history of hypertension and that he "ruled in for an 
acute anterior myocardial infarction with a peak CPK of 
1952."  

The private hospital records from July 1990 indicate that the 
veteran was hospitalized with congestive heart failure.  
Subsequent private medical records reflect an ongoing course 
of treatment for heart disease up until the veteran's death.  

Following a Board request, an opinion from a Veterans Health 
Administration (VHA) physician was obtained in August 2005.  

The VA physician, who reviewed the veteran's claims file, 
found no basis for concluding that his gun shot wound 
residuals contributed to cause death.  The physician noted 
that it could not be "answered directly" whether the 
veteran's cardiovascular disease, including hypertension, was 
present during or within one year after service.  

However, the physician noted that a September 1944 record 
indicated "pressure mildly elevated" of 128/88 with a 
normal cardiovascular examination.  

In this case, the Board is satisfied that the evidentiary 
record establishes at least as likely as not that the veteran 
manifested cardiovascular disease during his period of active 
service in World War II.  

The veteran had what was described as an elevated blood 
pressure reading in service, and the reading of 125/90 from 
1948 is even more strongly indicative of hypertension, a 
cardiovascular disorder which is a major risk factor for 
heart disease.  

Moreover, the May 1946 VA examination report suggests, albeit 
without explanation, that the veteran had a cardiovascular 
abnormality at that time.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

By extending the benefit of the doubt to the appellant, the 
Board finds that the veteran's cardiovascular disease had its 
clinical onset during his period of service.  

Given that congestive heart failure was identified as causing 
his demise, a basis has been presented for concluding that 
this service-incurred cardiovascular disease either caused or 
played a significant contributory role in producing the 
veteran's death.  



ORDER

Service connection for the cause the veteran's death is 
granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


